Citation Nr: 9903528	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  94-07 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an increased evaluation for the service-
connected bipolar disorder, currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran had active military service from March 1979 to 
January 1990.
 
This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the RO.  

The Board remanded the case in August 1996.  

In May 1997, the RO assigned an increased rating of 50 
percent for his service-connected bipolar disorder.  



FINDINGS OF FACT

The service-connected bipolar disorder currently is shown to 
be productive of moderate disablement; more than considerable 
social and industrial impairment is not demonstrated; 
findings consistent with occupational and social impairment 
with deficiencies in most areas or inability to establish and 
maintain effective relationships or total disability are not 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for the service-connected bipolar disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R§§ 4.7, 4.132 including Diagnostic Code 9206 
(1996); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 
9432 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the service medical records shows that a 
Medical Board in October 1989 found the veteran to be unfit 
for duty due to a single episode of major depression and 
alcohol, cannabis and amphetamine abuse.  The veteran was 
discharged from service in January 1990.  

In January and February 1990, the veteran was hospitalized by 
VA with mild depressive symptoms due to inability to find a 
job.  The veteran reported a history of manic episodes 
characterized by minimal to no sleep, high energy level and 
bizarre behavior.  During hospitalization, he had suicidal 
ideation.  Medication was administered, and participation in 
Alcoholic Anonymous was recommended.  The veteran was noted 
to have been employable and competent for VA purposes.  
Bipolar disorder, mixed, without psychotic features, was 
diagnosed.  

A VA examination was conducted in April 1990.  The veteran 
stated that he had been depressed since his spouse requested 
a divorce two years ago.  He stated that her action caused 
him to lose weight and sleep, and become suicidal.  
Examination noted that the veteran's mood and affect were 
severely depressed.  He was alert, cooperative and quiet.  
His speech was coherent.  Insight into his condition and his 
judgment were good.  He did not have active suicidal 
thoughts.  Memory was intact and he did not have any 
hallucinations.  Major depression was diagnosed.  

In December 1990 and January 1991, the veteran was 
hospitalized by VA with severe depression.  The veteran 
indicated that he was a college graduate with a degree in 
accounting and electrical engineering.  He related a history 
of depression for the past six months and a suicide attempt a 
year previous to the admission.  Bipolar disorder, depressed, 
was diagnosed.  

A VA examination was conducted in March 1991.  The veteran 
stated that he was employed as a manager of a fast-food 
restaurant.  The examination noted that the veteran's mood 
and affect were severely depressed.  Thought content showed 
evidence of helplessness, hopelessness, pessimism and 
intermittent suicidal thoughts without a plan.  His insight 
into his condition, judgment and memory were fair.  His 
concentration was poor.  Bipolar disorder, depressed phase, 
was diagnosed.  

In December 1991, the veteran was hospitalized by VA due to 
depression and a suicide attempt.  On the second day of 
admission, he was no longer feeling suicidal.  He was 
diagnosed with bipolar disorder with depression and a 
personality disorder, narcissistic personality, with 
borderline personality traits.  On discharge, he was found 
competent and employable.  

A VA examination was conducted in August 1992.  The veteran 
stated that he was employed as a stocker in a warehouse.  He 
related symptoms of feeling "scatter brained," inability to 
complete tasks, memory problems, depression, suicidal 
ideation, poor appetite, difficulty sleeping with medication, 
fatigue, mood swings, and isolation.  The veteran was neatly 
groomed, cooperative and dysphoric with poor eye contact.  
The examiner also noted that the veteran had no formal 
thought disorder, hallucinations, delusions, suicidal or 
homicidal ideation or cognitive deficits.  His insight and 
judgment were described as being fair.  His estimated IQ was 
noted to be above average.  Bipolar disorder, and alcohol and 
polysubstance abuse, in remission, were diagnosed.  

VA mental health treatment records from 1992 to 1996 are of 
record.  A September 1992 progress note indicates that the 
veteran was very depressed over the murder of his friend at 
his place of employment, and complained of frequent suicidal 
ideation.  Subsequent treatment records show that the veteran 
repeatedly denied suicidal/homicidal ideation and that the 
veteran's bipolar disorder was stable.  

A VA examination was conducted in January 1997.  The veteran 
reported that he has had manic episodes since his early 20's 
and one history of a depressive episode in 1989.  He stated 
that his manic episodes consisted of four to five-day periods 
where he was very focused, and forgot about time, location, 
hunger, sleep, hygiene and felt invincible.  The examination 
noted that his manner was cordial.  He was cognitively 
intact.  His thought content was negative for hallucinations, 
paranoia or suicidal, homicidal thoughts.  His thought 
process was logical and relevant.  His mood was slightly 
depressed and his affect appeared congruent and somewhat 
blunted.  His insight and judgment are fair.  Bipolar 
illness, last episode manic, moderate, without psychotic 
features, was diagnosed.  The examiner added that there 
appeared to have some impairment of his ability to interact 
reliably on a personal and occupational level, though he did 
manage to work effectively for 11 years in service.  

In an addendum dated in February 1997, the examiner reported 
that the veteran's current Global Assessment of Functioning 
Scale (GAF) was 55, which, according to the examiner, 
represented moderate symptomatology as evidenced by the 
veteran's relative recent mood stability but continued 
significant impulsiveness.  The examiner also stated that the 
veteran's condition was not likely to improve much, he should 
limit his employability to jobs which would allow a fair 
amount of acting out, absenteeism and provide structured 
supervision.  

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107.  Since the Board is 
satisfied that all relevant and available facts have been 
properly developed, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Currently, the veteran asserts that his service-connected 
bipolar disorder is more disabling than represented by the 50 
percent rating.  The evaluation assigned for a service-
connected disability is established by comparing the 
manifestations indicated in the recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4 (1996).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Effective on November 7, 1996, the regulation governing the 
schedule of ratings for the veteran's mental disorder, 38 
C.F.R. § 4.132, had been amended and renumbered as 38 C.F.R. 
§ 4.130.  This raises the issue of whether the amended 
regulation represents a liberalizing change in the law which 
must be applied to the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Accordingly, the 
veteran's disability rating will be examined under the 
current version of the regulations and the superseded version 
to see if the application of either provision results in a 
higher evaluation.  

The new criteria provide that a bipolar disorder is rated 
under Diagnostic Code 9432.  Under 38 C.F.R. § 4.130, a 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  The 100 percent 
disability requirement requires, inter alia, total 
occupational and social impairment.  

The Board has considered that there is evidence of some 
impaired impulse control and difficulty in adapting to 
stressful circumstances in this case.  However, the Board 
notes that the veteran does not have near-continuous panic or 
depression or the other symptomatology as required for the 
assignment a 70 percent rating or more under the new rating 
criteria.  The veteran had suicidal ideation in the past, but 
he is not shown to have such thoughts since 1992 or in 
connection with his last examination.  The Board also notes 
that his most recent GAF score was 55, and the examiner 
opined that the veteran had moderate social and industrial 
impairment.  His thought content was negative for 
hallucinations, paranoia or suicidal or homicidal thoughts.  
His thought processes were logical and relevant.  His mood 
was slightly depressed, and his affect appeared congruent and 
somewhat blunted.  His insight and judgment were fair.  He 
did not exhibit suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; or other evidence 
to support the assignment of an increased evaluation.  An 
inability to establish and maintain effective relationships 
or findings of total occupational and social impairment are 
not demonstrated.  Accordingly, the Board finds that the 
veteran's bipolar disorder is not manifested by 
symptomatology that warrant the assignment of a rating in 
excess of 50 percent under Diagnostic Code 9432, as in effect 
on November 7, 1996, and thereafter.  

Under the criteria in effect prior to November 7, 1996, a 
bipolar disorder was rated under the provisions of Diagnostic 
Code 9206.  The now superceded regulation governing the 
rating of mental disorders, 38 C.F.R. § 4.132, provided that 
where a bipolar disorder was manifested by active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability, a 100 percent disability evaluation was 
warranted.  Where there was lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability, a 70 percent evaluation was warranted.  A 50 
percent rating contemplated considerable social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9206.  

The most recent VA examination report noted that the veteran 
had moderate impairment with recent mood stability and 
continued impulsiveness.  His employability was noted to be 
limited to that consistent with an assigned GAF score of 55.  
However, the Board finds that an increased rating is not 
warranted based on the old rating criteria.  The veteran's 
bipolar disorder is not shown by the evidence or record to be 
productive of severe occupational and industrial impairment 
or more.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Accordingly, the Board finds that the veteran's 
service-connected bipolar disorder is not shown to result in 
a level of disablement which would warrant the assignment of 
a rating in excess of 50 under Diagnostic Code 9206, as in 
effect prior to November 7, 1996.  

The veteran's bipolar disorder warrants not more than a 50 
percent rating under either the new or old rating criteria.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim for increase which must be 
denied.  As the evidence is shown to be in relative 
equipoise, the benefit of the doubt rule is not for 
application in this case.  See 38 U.S.C.A. § 5107(a).  



ORDER

An increased rating for the service-connected bipolar 
disorder is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  




- 9 -


